  Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 1 of 7 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION



UNITED STATES OF AMERICA,                            )
                                                     )     Case No.
             Plaintiff,                              )
                                                     )
             v.                                      )
                                                     )
ROBERT POSEY and REBECCA POSEY,                      )
                                                     )
         Defendants.                                 )
__________________________________                   )

                                             COMPLAINT

        1.        Plaintiff, the United States of America, brings this civil action to reduce to

judgment unpaid federal income tax liabilities owed by Defendants Robert Posey (“Mr. Posey”)

and Rebecca Posey (“Mrs. Posey”) for tax periods between 2005 and 2016.

        2.        This action is authorized and requested by the Chief Counsel of the IRS, a

delegate of the Secretary of the Treasury of the United States, and is commenced at the direction

of the Attorney General of the United States.

        3.        This Court has jurisdiction over this action under 28 U.S.C. §§ 1340 and 1345 and

26 U.S.C. § 7402(a).

        4.        Defendants, who are husband and wife, reside in Brevard County, Florida, which

is within the jurisdiction of this Court.

        5.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because

the tax liabilities accrued and continue to accrue in this district and Defendants resides in this

district.
 Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 2 of 7 PageID 2



               COUNT I: FEDERAL INCOME TAXES (BOTH DEFENDANTS)

       6.      Defendants filed joint federal income tax returns for tax years 2005–2008 and

2014–2016 but did not pay in full the taxes they reported. For each of those years, a delegate of

the Secretary of the Treasury, in accordance with the Internal Revenue laws, assessed taxes, as

well as applicable penalties and interest, on the dates and in the amounts shown below:

TAX YEAR      ASSESSMENT         AMOUNT             TYPE OF ASSESSMENT                BALANCE
                 DATE                                                                  DUE*
   2005        2/8/2010             $16,805   RETURN FILED AND TAX ASSESSED
                                       $674   FAILURE TO PRE-PAY PENALTY
                                  $3,781.12   LATE FILING PENALTY                      $43,310.41
                                  $3,865.15   LATE PAYMENT PENALTY
                                  $5,446.11   INTEREST
                 8/30/2010          $336.10   LATE PAYMENT PENALTY
                 8/26/2013        $3,942.60   INTEREST
                 8/25/2014        $1,058.35   INTEREST
                 8/31/2015        $1,111.78   INTEREST
                11/12/2018        $5,070.20   INTEREST
   2006           2/8/2010           $9,650   RETURN FILED AND TAX ASSESSED
                                       $457   FAILURE TO PRE-PAY PENALTY
                                  $2,171.25   LATE FILING PENALTY                      $23,355.40
                                  $1,640.50   LATE PAYMENT PENALTY
                                  $2,001.77   INTEREST
                 8/30/2010             $579   LATE PAYMENT PENALTY
                 8/27/2012             $193   LATE PAYMENT PENALTY
                 8/26/2013        $2,100.63   INTEREST
                 8/25/2014          $570.71   INTEREST
                 8/31/2015          $599.54   INTEREST
                11/12/2018        $2,734.11   INTEREST
   2007           2/8/2010          $15,068   RETURN FILED AND TAX ASSESSED
                                       $488   FAILURE TO PRE-PAY PENALTY
                                  $3,390.30   LATE FILING PENALTY                      $33,499.36
                                  $1,431.46   LATE PAYMENT PENALTY
                                  $1,330.68   INTEREST
                 8/30/2010          $904.08   LATE PAYMENT PENALTY
                 8/27/2012        $1,431.46   LATE PAYMENT PENALTY
                 8/26/2013        $2,911.56   INTEREST
                 8/25/2014          $818.61   INTEREST
                 8/31/2015          $859.93   INTEREST
                11/12/2018        $3,921.64   INTEREST
   2008         11/23/2009          $13,733   RETURN FILED AND TAX ASSESSED


                                                2
 Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 3 of 7 PageID 3



                                   $297.29    FAILURE TO PRE-PAY PENALTY
                                   $501.32    LATE PAYMENT PENALTY
                                   $308.64    INTEREST                            $20,175.94
                8/30/2010         $1,065.30   LATE PAYMENT PENALTY
                8/27/2012         $1,566.62   LATE PAYMENT PENALTY
                8/26/2013         $2,031.28   INTEREST
                8/25/2014           $555.85   INTEREST
                8/31/2015           $583.91   INTEREST
               11/12/2018         $2,643.46   INTEREST
   2014         8/29/2016            $2,784   RETURN FILED AND TAX ASSESSED
                                        $49   FAILURE TO PRE-PAY PENALTY
                                   $611.10    LATE FILING PENALTY                  $4,236.46
                                   $230.86    LATE PAYMENT PENALTY
                                   $154.29    INTEREST
               11/14/2016               $40   COLLECTION FEES AND EXPENSES
               11/12/2018           $448.14   LATE PAYMENT PENALTY
                                   $361.08    INTEREST
   2015        10/24/2016            $6,110   RETURN FILED AND TAX ASSESSED
                                        $74   FAILURE TO PRE-PAY PENALTY
                                   $824.85    LATE FILING PENALTY                 $10,685.67
                                   $213.85    LATE PAYMENT PENALTY
                                   $147.05    INTEREST
                2/13/2017              $634   ADDITIONAL TAX ASSESSED
                                        $40   COLLECTION FEES AND EXPENSES
                                     $95.10   LATE FILING PENALTY
                                     $91.65   LATE PAYMENT PENALTY
                                   $115.49    INTEREST
               11/12/2018         $1,351.97   LATE PAYMENT PENALTY
                                   $658.98    INTEREST
   2016          1/8/2018            $5,044   RETURN FILED AND TAX ASSESSED
                                       $100   FAILURE TO PRE-PAY PENALTY
                                   $193.23    LATE PAYMENT PENALTY                 $5,714.97
                                   $127.97    INTEREST
                3/12/2018               $20   COLLECTION FEES AND EXPENSES
                                                                          Total: $140,978.21

*As of May 13, 2019. Balance due reflects further interest and statutory additions as allowed by
law less any credits, including for payments received.

       7.      For tax years 2005–2008, 2014, and 2016, the assessments reflected the taxes

Defendants self-reported on the tax returns they filed. For tax year 2015, the IRS, in accordance




                                                3
 Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 4 of 7 PageID 4



with the Internal Revenue laws, made an additional assessment due to an excess Advance

Premium Tax Credit that Defendants had received.

       8.      A delegate of the Secretary of the Treasury properly gave notice to Defendants of

the unpaid liabilities described in paragraph 6. Despite notice and demand for payment,

Defendants have failed and refused to pay the entire amount of the liabilities described in

paragraph 6.

       9.      Taking into account all payments, credits, and abatements, as of May 13, 2019,

Defendants owe $140,978.21, plus further interest and statutory additions thereon as allowed by

law, in income taxes, penalties, and interest for tax years 2005–2008 and 2014–2016.

                 COUNT II: FEDERAL INCOME TAXES (ROBERT POSEY)

       10.     Mr. Posey failed to file a federal income tax return for tax years 2009–2011 and

2013. Following an examination and in accordance with applicable deficiency procedures, a

delegate of the Secretary of the Treasury assessed taxes, as well as applicable penalties and

interest, on the dates and in the amounts shown below:

TAX YEAR       ASSESSMENT        AMOUNT              TYPE OF ASSESSMENT                BALANCE
                  DATE                                                                  DUE*
   2009         6/30/2014            $9,725   TAX ASSESSED BY EXAMINATION
                                    $223.25   FAILURE TO PRE-PAY PENALTY
                                  $2,098.13   LATE FILING PENALTY                       $18,932.91
                                  $2,331.25   LATE PAYMENT PENALTY
                                  $1,647.47   INTEREST
                 8/31/2015          $558.09   INTEREST
                11/12/2018        $2,216.41   INTEREST
   2010          6/30/2014           $6,203   TAX ASSESSED BY EXAMINATION
                                    $124.45   FAILURE TO PRE-PAY PENALTY
                                  $1,305.68   LATE FILING PENALTY                       $11,388.82
                                  $1,131.58   LATE PAYMENT PENALTY
                                    $726.18   INTEREST
                8/31/2015           $319.17   LATE PAYMENT PENALTY
                                    $324.70   INTEREST
                11/12/2018        $1,333.25   INTEREST
   2011          6/30/2014           $6,257   TAX ASSESSED BY EXAMINATION


                                                 4
 Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 5 of 7 PageID 5



                                    $123.88    FAILURE TO PRE-PAY PENALTY
                                  $1,407.83    LATE FILING PENALTY
                                    $844.69    LATE PAYMENT PENALTY                     $11,911.27
                                    $502.08    INTEREST
                8/31/2015           $719.56    LATE PAYMENT PENALTY
                                    $326.30    INTEREST
                11/12/2018        $1,394.40    INTEREST
   2013          11/7/2016           $4,421    TAX ASSESSED BY EXAMINATION
                                    $994.73    LATE FILING PENALTY
                                    $685.25    LATE PAYMENT PENALTY                      $7,786.41
                                    $452.43    INTEREST
                11/12/2018             $420    LATE PAYMENT PENALTY
                                    $593.67    INTEREST
                                                                                  Total: $50,019.41

*As of May 13, 2019. Balance due reflects further interest and statutory additions as allowed by
law less any credits, including for payments received.

       11.     A delegate of the Secretary of the Treasury properly gave notice to Mr. Posey of

the unpaid liabilities described in paragraph 10. Despite notice and demand for payment, Mr.

Posey has failed and refused to pay the entire amount of the liabilities described in paragraph 10.

       12.     Taking into account all payments, credits, and abatements, as of May 13, 2019,

Mr. Posey owes $50,019.41, plus further interest and statutory additions thereon as allowed by

law, in income taxes, penalties, and interest for tax years 2009–2011 and 2013.

       13.     Mr. Posey filed a federal income tax return for tax year 2012 as a married

taxpayer filing separately from his spouse. A delegate of the Secretary of the Treasury, in

accordance with the Internal Revenue laws, assessed his self-reported tax, as well as applicable

penalties and interest, on the dates and in the amounts shown below:




                                                 5
 Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 6 of 7 PageID 6



TAX YEAR       ASSESSMENT        AMOUNT               TYPE OF ASSESSMENT                BALANCE
                  DATE                                                                   DUE*
   2012         9/26/2016            $3,201    RETURN FILED AND TAX ASSESSED
                                        $57    FAILURE TO PRE-PAY PENALTY
                                    $720.22    LATE FILING PENALTY                        $5,867.03
                                    $672.21    LATE PAYMENT PENALTY
                                    $436.92    INTEREST
                   11/12/2018       $128.03    LATE PAYMENT PENALTY
                                    $486.38    INTEREST

*As of May 13, 2019. Balance due reflects further interest and statutory additions as allowed by
law less any credits, including for payments received.

       14.     A delegate of the Secretary of the Treasury properly gave notice to Mr. Posey of

the unpaid liabilities described in paragraph 13. Despite notice and demand for payment, Mr.

Posey has failed and refused to pay the entire amount of the liabilities described in paragraph 13.

       15.     Taking into account all payments, credits, and abatements, as of May 13, 2019,

Mr. Posey owes $5,867.03, plus further interest and statutory additions thereon as allowed by

law, in income taxes, penalties, and interest for tax year 2012.

   WHEREFORE, Plaintiff, the United States of America, prays for the following relief:

       A.      That, with respect to Count I, the Court enter judgment in favor of the United

States and against Defendants, jointly and severally, in the amount of $140,978.21 as of May 13,

2019, plus interest and statutory additions thereafter as provided by law, for unpaid income tax

liabilities for tax years 2005–2008 and 2014–2016;

       B.      That, with respect to Count II, the Court enter judgment in favor of the United

States and against Defendant Robert Posey in the amount of $55,886.44 as of May 13, 2019, plus

interest and statutory additions thereafter as provided by law, for unpaid income tax liabilities for

tax years 2009–2013; and

       C.      That the United States have such other and further relief as the Court may deem

just and proper.


                                                 6
 Case 6:19-cv-02169-GAP-GJK Document 1 Filed 11/14/19 Page 7 of 7 PageID 7



Date: November 14, 2019

                                  Respectfully submitted,

                                  RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Attorney General

                            By:
                                  /s/ Robert S. Silverblatt
                                  ROBERT S. SILVERBLATT
                                  Virginia Bar Number 85506
                                  Trial Attorney, Tax Division
                                  U.S. Department of Justice
                                  Post Office Box 14198
                                  Ben Franklin Station
                                  Washington, D.C. 20044
                                  Telephone: (202) 514-8682
                                  Facsimile: (202) 514-9868
                                  Robert.S.Silverblatt@usdoj.gov

                                  Of Counsel

                                  MARIA CHAPA LOPEZ
                                  United States Attorney




                                     7
Case 6:19-cv-02169-GAP-GJK Document 1-1 Filed 11/14/19 Page 1 of 2 PageID 8
Case 6:19-cv-02169-GAP-GJK Document 1-1 Filed 11/14/19 Page 2 of 2 PageID 9
         Case 6:19-cv-02169-GAP-GJK Document 1-2 Filed 11/14/19 Page 1 of 2 PageID 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
            Robert Posey and Rebecca Posey                           )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Robert Posey
                                           912 Yorktowne Drive
                                           Rockledge, FL 32955




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 6:19-cv-02169-GAP-GJK Document 1-2 Filed 11/14/19 Page 2 of 2 PageID 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 6:19-cv-02169-GAP-GJK Document 1-3 Filed 11/14/19 Page 1 of 2 PageID 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
            Robert Posey and Rebecca Posey                           )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rebecca Posey
                                           912 Yorktowne Drive
                                           Rockledge, FL 32955




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 6:19-cv-02169-GAP-GJK Document 1-3 Filed 11/14/19 Page 2 of 2 PageID 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
